UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7737



ANTHONY DOVE,

                                           Petitioner - Appellant,

          versus


BONNIE BOYETTE,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (CA-03-583-5-FL)


Submitted:   May 18, 2005                   Decided:   June 6, 2005


Before NIEMEYER, TRAXLER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Anthony Dove, Appellant Pro Se. Sandra Wallace-Smith, Assistant
Attorney General, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Anthony Dove seeks to appeal the district court’s order

denying relief on his petition filed under 28 U.S.C. § 2254 (2000).

An appeal may not be taken from the final order in a habeas corpus

proceeding unless a circuit justice or judge issues a certificate

of appealability. 28 U.S.C. § 2253(c)(1) (2000). A certificate of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.”      28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists would find that his constitutional claims are debatable and

that any dispositive procedural rulings by the district court are

also debatable or wrong.   See Miller-El v. Cockrell, 537 U.S. 322,

336 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v.

Lee, 252 F.3d 676, 683 (4th Cir. 2001).         We have independently

reviewed the record and conclude that Dove has not made the

requisite     showing.   Accordingly,    we   deny   a   certificate   of

appealability and dismiss the appeal.      We also deny Dove’s motions

regarding his allegations of a privilege against testimony.            We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                               DISMISSED




                                - 2 -